DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 12/20/2021.
Claims 1-5 and 8 are canceled.
Claims 6-7 are currently pending and have been examined.

Response to Amendment/Arguments
112(a) Lack of Algorithm
Applicant contends, that with respect to and in response to the written description rejection, applicant has amended steps (7), (8) and (9) to indicate that the issued, encrypted and hashed biometric certificates that were originally transferred to the biometric authentication modules are now retransmitted back to the biometric authentication server, where they are decrypted, which permits verifying by the contents thereof, and are then hashed to verify whether they are the same original biometric certificates that were originally sent to the biometric authentication modules as transmitted biometric certificates. Applicant contends that this amendment makes clear that the issued, encrypted and hashed biometric certificates originally transmitted are retransmitted back, decrypted and hashed. Examiner respectfully disagrees. The claim limitation "(1) issuing, encrypting and hashing biometric certificates" is being interpreted as three steps performed in order on the same respective biometric certificates. Thus, claim limitation "(8) decrypting the retransmitted biometric certificates" is interpreted as a decryption function performed on a hash because "hashing" was the third and final step of "(1) issuing, encrypting and hashing biometric certificates". Therefore, as the PGPub merely discloses that the issued, encrypted, and hashed biometric certificates that are transmitted back to the biometric authentication server are decrypted (see paras 21, 24, 51, 56), the PGPub is thus silent with respect to how a hash of a biometric certificate is decrypted. Additionally, claim limitation "(9) hashing the retransmitted and now decrypted biometric certificates" is interpreted as performing a hashing operation on a biometric certificate that is already hashed, essentially hashing the biometric certificate twice. Thus, a biometric certificate hashed twice is then compared to a biometric certificate hashed how a biometric certificate hashed twice is compared to a biometric certificate hashed once in order to determine whether original or not. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function is to be performed. See MPEP 2161.01.

112(a) and 112(b) Means Plus Function
The standing rejections are withdrawn by Examiner because applicant’s pre-grant publication (PGPub) in paragraph 53 discloses that “The biometric recognition modules 33 and 43a to 43c may be independent devices detachably mounted on the manager’s terminal 30 or the approver’s terminals 40a to 40c and for example, the USB interface may be used for the detachable mounting”. Thus, applicant’s written description does disclose the corresponding structure, material, or acts for performing the entire claimed function and clearly links the structure, material, or acts to the function.

112(a) New Matter
The standing rejections are withdrawn by Examiner because the claim amendment have made the language at issue moot.

112(b) Unclear Scope
The standing rejections are withdrawn by Examiner because the claim amendment have clarified the language at issue.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Claim 6 recites “(7) retransmitting the previously transmitted, issued, encrypted, and hashed biometric certificates back to the biometric authentication server from the biometric authentication modules; (8) decrypting the retransmitted biometric certificates and verifying by content thereof via the biometric authentication server the retransmitted and now decrypted biometric certificate (9) hashing the retransmitted and now decrypted biometric certificates and verifying whether original or not in comparison to original issued, encrypted, and hashed biometric certificates by the biometric authentication server”. The claim limitation "(1) issuing, encrypting and hashing biometric certificates" is being interpreted as three steps performed in order on the same respective biometric certificates. Thus, claim limitation "(8) decrypting the retransmitted biometric certificates" is interpreted as a decryption function performed on a hash because "hashing" was the third and final step of "(1) issuing, encrypting and hashing biometric certificates". Therefore, as the PGPub merely discloses that the issued, encrypted, and hashed biometric certificates that are transmitted back to the biometric authentication server are decrypted (see paras 21, 24, 51, 56), the PGPub is thus silent with respect to how a hash of a biometric certificate is decrypted. Additionally, claim limitation "(9) hashing the retransmitted and now decrytped biometric certificates" is interpreted as performing a hashing operation on a biometric certificate that is already hashed, essentially hashing the biometric certificate twice. Thus, a biometric certificate hashed twice is then compared to a biometric certificate hashed once in order to verify whether original or not. The PGPub merely discloses that the issued, encrypted, and hashed biometric certificates that are transmitted back to the biometric authentication server are decrypted and hashed to be verified whether original or not (see paras 21, 24, 51, 56). Thus, the PGPub is silent with respect to how a biometric certificate hashed twice is compared to a biometric certificate hashed once in order to determine whether original or not. Therefore, this claim fails written description as Applicant has how Applicant’s intended function is to be performed. See MPEP 2161.01.
Claim 7 is also rejected as it depend from claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685